Title: To George Washington from John Lynch, 10 August 1793
From: Lynch, John
To: Washington, George



Philada 10th August 1793

The Petition of John Lynch of Baltimore Town late a Major in the Maryland line of the Continental Army—Most Respectfully Sheweth—That Your Petitioner from the Commencement, to the Conclusion of Hostilities, in our late Glorious Revolution, followed the Orders of his Beloved Commander in Chief, and bore an Active part in the Cause of America, As well in its hardships, as its Triumphs; during An Arduous Conflict, to Obtain our present respectable rank, Among the nations of the Earth.
That Your Petitioner, on the Adoption of the Federal Constitution, Was recommended by Charles Carroll of Carrolton, And John Eager Howard, to your Excellency, As a Suitable person to be Appointed Surveyor to the port of Baltimore, to which Office Coll Robert Ballard was Chosen, Who Acted in that Capacity Untill Thursday last the 8th Instant When he departed this Life.
That Your Petitioner, having been Employd by General Otho Williams, As a Custom house Officer, whereby he has become Acquainted with the duties of a Surveyor; humbly Solicits the Appointment, And respectfully Tenders Mr Charles Carroll and Coll Howard As Guarantees for his Faithfull discharge of the Office. And Your Petitioner As in duty bound Will pray

John Lynch

